DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Claims 1-21 are currently pending and are being examined.
Claims 1, 8, and 15 have been amended.
This action is a NON-FINAL action.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-21 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. 
Claim 1 is directed to an abstract idea, Methods of Organizing Human Activity (e.g. commercial interactions). The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional computer elements, which are recited at a high level of generality, provide conventional computer functions that do not add meaningful limits to practicing the abstract idea. 
Claim 1 recites, in part, A computer-implemented method,…, for producing trusted financial market data comprising: collecting,…, market data concerning a cryptocurrency from one or more data providers; calculating an exchange rate associated with the market data to cryptocurrency coin pair associated with each of the one or more data providers; submitting a blinded version of the settlement data value, such that the settlement data is protected against parasitic reporting; enabling a plurality of market observers to opine concerning the value of the market data, thus generating a plurality of opinions concerning the value of market data; [[and]] producing trusted financial market data based, at least in part, upon the plurality of opinions; and saving the exchange rate on the blockchain of the cryptocurrency. The limitations covers concepts relating to Organizing Human Activity, specifically, commercial or legal interactions as this is directed to producing trusted financial data. These limitations are directed to concepts of organizing human activity via the use of generic computer components. Hence, it falls within the “Methods of Organizing Human Activity” grouping of abstract ideas. Accordingly, the claim recites an abstract idea. 
The judicial exception is not integrated into a practical application. In particular, the claim recite additional elements such as a computing device, and a computing device via an application programming interface (API) and step of saving the determined exchange rate. Moreover, the present specification supports that the additional elements of the computing device via an application programming interface (API) are merely generic computers that apply the abstract idea ([0015-0016] & pg.11 ln. 11-12]). Therefore, these additional elements are not sufficient to amount to significantly more than the judicial exception because the additional elements to perform operations amount to no more than mere instructions to apply the exception using generic computer components. 
Under Step 2B, the eligibility analysis evaluates whether the claim as a whole amounts to significantly more than the recited exception, i.e., whether any additional element, or CyberSource v. Retail Decisions, Inc., 654 F.3d 1366, 1375, 99 USPQ2d 1690, 1694 (Fed. Cir. 2011). The additional elements are used for collecting rate exchange data for market-making activity.  [0003] of the Specification acknowledges that “liquidity and price discovery” is already known but not effectively implemented in blockchain-settlements. The step of saving the determined exchange rate is no more than merely applying the abstract idea to a generic computer, See MPEP 2106.05(f). However, no limitation of the claim distinctly point out the use of blockchain or the improvement to the system. Mere instruction to apply an exception using generic computer components cannot provide an inventive concept. The claim is not patent eligible. 
Claims 2-7 are dependent from Claim 1, and do not include additional elements that are sufficient to amount to significantly more than the judicial exception. Claims 2-7 also do not identify improvement to computer technology or computer functionality MPEP 2106.05(a), a particular machine MPEP 2106.05(b), or a particular transformation MPEP 2106.05(c). Given the above reasons, generic computing components associated with calculating, collecting and determining an exchange rate data is not an inventive concept. Therefore, the claims are not patent eligible.
Independent method Claim 8 is directed to an abstract idea as the Federal Circuit has held that an extended claim by claim analysis is not necessary where multiple claims are 
 Claims 9-14 do not include additional elements that are sufficient to amount to significantly more than the judicial exception. Claims 9-14 also do not identify improvement to computer technology or computer functionality MPEP 2106.05(a), a particular machine MPEP 2106.05(b), or a particular transformation MPEP 2106.05(c).
Independent method Claim 15 is directed to an abstract idea as the Federal Circuit has held that an extended claim by claim analysis is not necessary where multiple claims are “substantially similar and linked to the same abstract idea.” In this case, Claim 15 is substantially similar to method Claim 1.
 Claims 16-21 do not include additional elements that are sufficient to amount to significantly more than the judicial exception. Claims 9-14 also do not identify improvement to computer technology or computer functionality MPEP 2106.05(a), a particular machine MPEP 2106.05(b), or a particular transformation MPEP 2106.05(c).
Therefore, Claims 1-21 are not drawn to eligible subject matter as they are directed to an abstract idea without significantly more. Therefore, claims 1-21 are not patent eligible.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3, 8-10, and 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over Ingram et al. (US 20200013049 A1) in view of Heller et al. (US 20080249788 A1). Hereinafter referred to as Ingram and Heller respectively. 
With respect to claim 1, 
A computer-implemented method, executed on a computing device, for producing trusted financial market data comprising (Ingram, [0022] teaches The coin-basis engine is used to determine crypto currency cost basis functions as a real time calculator and index for real-time cost basis determination and value tracking for any crypto currency. The coin-basis engine analyzes blockchain transactions for a heterogenous mix of blockchain based or digital crypto-
collecting, on the computing device via an application programming interface (API), market data concerning a cryptocurrency from one or more data providers (Ingram, [0022],  [0049], ); 
calculating an exchange rate associated with the market data to effectuate determining a settlement data value for a respective cryptocurrency coin pair associated with each of the one or more data providers (Ingram, [0022], [0041-0047]);  
and saving the exchange rate on the blockchain of the cryptocurrency (Ingram, [0035] teaches determine cost basis for Bitcoin tokens, the original purchase prices must be known. Bitcoin tokens are bought and sold on the market like any other commodity. For tax purposes, the currency type and exchange rate at the time of purchase and sale is critical to know for a correct computation of capital gain. For example, if a token was purchased in Euros, but the owner is American, the value of the currency must be known at the time of purchase relative to US dollars. Since the transaction ledger for a bitcoin token is stored in the token ledger, this data is available by reading the ledger.)
However, Ingram does not teach 
submitting a blinded version of the settlement data value, such that the settlement data is protected against parasitic reporting (Heller, [0017-0021] teaches Opinions can be formed 
enabling a plurality of market observers to opine concerning the value of the market data, thus generating a plurality of opinions concerning the value of market data (Heller, [0030-0031] ); 
[[and]] producing trusted financial market data based, at least in part, upon the plurality of opinions (Heller, [0028] teaches the present invention addresses the problem of using reputation to establish trust between two or more entities in the entities' ability to satisfy an electronic commerce transition (such as an auction) without the drawbacks of subjective or time sensitive feedback systems. The present invention generates an objective opinion about an entity's ability to satisfy its obligations by utilizing existing risk predicative and publicly filed data about the entity, such as that entity's ability to meet other financial or consumer obligations as well as it current legal standing in the marketplace and society at large. Financial risk and legal factors may be unobtrusively gathered by the embodiments of the present invention without bias, error, and time constraints endemic in current subjective feedback reputation satisfaction systems and in current systems that measure behavior at well-defined points in the commerce transaction., [0030-0031]);
Heller does teach 
submitting a blinded version of the settlement data value, such that the settlement data is protected against parasitic reporting (Heller, [0017-0021] teaches Opinions can be formed 
enabling a plurality of market observers to opine concerning the value of the market data, thus generating a plurality of opinions concerning the value of market data (Heller, [0030-0031]);
[[and]] producing trusted financial market data based, at least in part, upon the plurality of opinions (Heller, [0028] teaches the present invention addresses the problem of using reputation to establish trust between two or more entities in the entities' ability to satisfy an electronic commerce transition (such as an auction) without the drawbacks of subjective or time sensitive feedback systems. The present invention generates an objective opinion about an entity's ability to satisfy its obligations by utilizing existing risk predicative and publicly filed data about the entity, such as that entity's ability to meet other financial or consumer obligations as well as it current legal standing in the marketplace and society at large. Financial risk and legal factors may be unobtrusively gathered by the embodiments of the present invention without bias, error, and time constraints endemic in current subjective feedback reputation satisfaction systems and in current systems that measure behavior at well-defined points in the commerce transaction., [0030-0031]);
It would have been prima facie obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified a systems and methods for Analyze market transaction related to all currencies in the Blockchain as taught above by Ingram 
With respect to claim 2, Ingram in view of Heller teaches the invention as stated in claim 1. Ingram utilizing the trusted financial market data to define a reference rate (Ingram, [0048-0050]).
With respect to claim 3, Ingram in view of Heller teaches the invention as stated in claim 2. Ingram claim 2 wherein the defined reference rate is utilized for the settlement of financial options / derivatives (Ingram, [0048-0050]).
With respect to claim 8,
The examiner notes that the claim reads as follows:
A computer program product residing on a non-transitory computer readable medium having a plurality of instructions stored thereon which, when executed by a processor, cause the processor to perform operations comprising: 
collecting, via an application programming interface (API), market data concerning a cryptocurrency from one or more data providers; 
cryptocurrency coin pair associated with each of the one or more data providers; 
submitting a blinded version of the settlement data value, such that the settlement data is protected against parasitic reporting; 
enabling a plurality of market observers to opine concerning the value of the market data, thus generating a plurality of opinions concerning the value of market data; 
[[and]] producing trusted financial market data based, at least in part, upon the plurality of opinions; 
and saving the exchange rate on the blockchain of the cryptocurrency.
Claim 8 is directed to the product which is implied by the method of claim 1, and therefore rejected on the same rational as claim 1. 
With respect to Claim 9, Claim 9 is directed to the product which is implied by the method of claim 2, and is therefore rejected o the same rational as claim 2.
With respect to Claim 10, Claim 10 is directed to the product which is implied by the method of claim 3, and is therefore rejected on the same rational as claim 3.
With respect to claim 15,
The examiner notes that the claim reads as follows:
A computing system including:
and a processor configured to perform operations comprising: 
collecting, via an application programming interface (API), market data concerning a cryptocurrency from one or more data providers; 
cryptocurrency coin pair associated with each of the one or more data providers; 
submitting a blinded version of the settlement data value, such that the settlement data is protected against parasitic reporting; 
enabling a plurality of market observers to opine concerning the value of the market data, thus generating a plurality of opinions concerning the value of market data; 
[[and]] producing trusted financial market data based, at least in part, upon the plurality of opinions; 
and saving the exchange rate on the blockchain of the cryptocurrency.

Claim 15 is directed to the system which is implied by the method of claim 1, and therefore rejected on the same rational as claim 1.
With respect to Claim 16, Claim 16 is directed to the system which is implied by the method of claim 2, and is therefore rejected o the same rational as claim 2.
With respect to Claim 17, Claim 17 is directed to the system which is implied by the method of claim 3, and is therefore rejected o the same rational as claim 3.
Claims 4-7, 11-14, and 18-21 are rejected under 35 U.S.C. 103 as being unpatentable over Ingram in view of Heller as applied to claims 1, 8 and 15 above, and further in  view of De Chabris (US 2010/0049647 A1). Hereinafter referred to as Ingram, Heller and De Chabris respectively. 
With respect to claim 4, Ingram in view of Heller teaches the invention as stated in claim 1. Heller further teaches wherein enabling a plurality of market observers to opine concerning the value of market data includes (Heller, [0030-0031]):
However, Ingram in view of Heller does not teach
enabling a plurality of market observers to vote concerning the value of market data.
De Chabris does teach 
enabling a plurality of market observers to vote concerning the value of market data ([0042] teaches structuring and originating such VRS securities as well as derivatives contracts upon such VRS or upon any index of VRS or directly upon underlying voting rights of voting shares; [0044] further teaches b) tracking and margining positions in, as well as processing and clearing of transactions in, these VRS securities and shares of stock for which control of the voting rights have been shifted to a third party; [0045] further teaches c) reporting the voting elections of owners of the such VRS securities to the Financial Firms holding the VRS owners' positions or to such other parties that play a role in communicating said VRS votes to the relevant Equity Issuer (reporting information on the VRS positions and/or the voting elections of clients of Brokers to their VRS Clearing Member Brokers; ).
It would have been prima facie obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified a systems and methods to provide data from trusted sources may be publicly available data, such as credit reports, financial reports, market data aggregators, electronic marketplaces, court filings, police records, governmental records and so forth as taught Ingram by Heller  and implement a method of forming tradable rights related to shared equity as taught by De Chabris to provide a method for a voting right arising from an underlying financial security (De Chabris , [0022]), since there exist some 
With respect to claim 5, Ingram in view of Heller in further view of De Chabris teaches the invention as stated in claim 4. Ingram in view of Heller does not teach wherein enabling a plurality of market observers to vote concerning the value of market data includes: 
enabling a plurality of market observers to stake-based vote concerning the value of market data.
De Chabris does teach 
wherein enabling a plurality of market observers to vote concerning the value of market data includes (([0042] teaches structuring and originating such VRS securities as well as derivatives contracts upon such VRS or upon any index of VRS or directly upon underlying voting rights of voting shares; [0044] further teaches b) tracking and margining positions in, as well as processing and clearing of transactions in, these VRS securities and shares of stock for which control of the voting rights have been shifted to a third party; [0045] further teaches c) reporting the voting elections of owners of the such VRS securities to the Financial Firms holding the VRS owners' positions or to such other parties that play a role in communicating said VRS votes to the relevant Equity Issuer (reporting information on the VRS positions and/or the voting elections of clients of Brokers to their VRS Clearing Member Brokers; ).): 

It would have been prima facie obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified a systems and methods to provide data from trusted sources may be publicly available data, such as credit reports, financial reports, market data aggregators, electronic marketplaces, court filings, police records, governmental records and so forth as taught Ingram by Heller  and implement a method of forming tradable rights related to shared equity as taught by De Chabris to execute the motivation as mentioned in Claim 4.
With respect to claim 6, Ingram in view of Heller in further view of De Chabris teaches the invention as stated in claim 5.  However, Ingram in view of Heller does not teach wherein enabling a plurality of market observers to stake-based vote concerning the value of market data is configured to provide rewards for voters who vote with the majority and punish voters who vote in the minority.
Note: Examiner reasonably interprets that the reward of payment is giving to the majority in the fulfilment of voting elections).
It would have been prima facie obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified a systems and methods to provide data from trusted sources may be publicly available data, such as credit reports, financial reports, market data aggregators, electronic marketplaces, court filings, police records, governmental records and so forth as taught Ingram by Heller  and implement a method of forming tradable rights related to shared equity as taught by De Chabris to execute the motivation as mentioned in Claim 4.
With respect to claim 7, Ingram in view of Heller in further view of De Chabris teaches the invention as stated in claim 4. However, Ingram in view of Heller does not teach wherein enabling a plurality of market observers to vote concerning the value of market data include:
enabling a plurality of market observers to record their vote concerning the value of market data on a distributed ledgering system.
De Chabris does teach wherein enabling a plurality of market observers to vote concerning the value of market data includes ([0042] teaches structuring and originating such VRS securities 
enabling a plurality of market observers to record their vote concerning the value of market data on a distributed ledgering system ([0004] teaches the corporate issuer of the security (the "Issuer") transmits the information relevant to the vote to its transfer agent/registrar. The transfer agent/registrar has a record of all registered holders of the shares and can thus pass along the information to the recorded shareholders either directly or via the Financial Firms where the shares are held., [0036] further teaches a data processing system for administering a tradable voting right security which comprises only the right to vote in an issuer's shareholder vote, the data processing system comprising: [0037] computer means for recording the particulars of the voting right security, [0038] data entry means for entering sufficient particulars of any trades of the voting right security in a trading period to permit a computation of both the net and the sum of all trades made by traders in said voting right securities at the end of the trading period;, Note: Examiner reasonably interprets the transmitted information of registered shareholders  includes balance sheet  information distributed to shareholders with voting authority).
It would have been prima facie obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified a systems and methods to 
With respect to Claim 11, Claim 11 is directed to the product which is implied by the method of claim 4, and is therefore rejected o the same rational as claim 4.
With respect to Claim 12, Claim 12 is directed to the product which is implied by the method of claim 5, and is therefore rejected o the same rational as claim 5.
With respect to Claim 13, Claim 13 is directed to the product which is implied by the method of claim 6, and is therefore rejected o the same rational as claim 6.
With respect to Claim 14, Claim 14 is directed to the product which is implied by the method of claim 7, and is therefore rejected o the same rational as claim 7.
With respect to Claim 18, Claim 18 is directed to the system which is implied by the method of claim 4, and is therefore rejected o the same rational as claim 4.
With respect to Claim 19, Claim 19 is directed to the system which is implied by the method of claim 5, and is therefore rejected o the same rational as claim 5.
With respect to Claim 20, Claim 20 is directed to the system which is implied by the method of claim 6, and is therefore rejected o the same rational as claim 6.
With respect to Claim 21, Claim 21 is directed to the system which is implied by the method of claim 7, and is therefore rejected o the same rational as claim 7.
Response to Arguments
Applicant’s arguments with respect to claims 1-21 have been considered but are moot because the new grounds of rejection.
With regard to the 101 rejection, Applicant contends the amended claims 1-21 do not recite a judicial exception. The examiner respectfully disagrees and refers to the rejection above. Applicant further contends as amended the claimed invention improves the technology of cryptocurrencies by providing an effective implementation for improving the liquidity and price discovery. The examiner respectfully disagrees. The alleged improvement is not to the technology of the cryptocurrency or blockchain but to the abstract idea itself.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID ESTEBAN BERROA whose telephone number is (571)270-3487.  The examiner can normally be reached on Mon-Fri 10:30-6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christine Behncke can be reached on (571) 272-8103.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you 




/DAVID ESTEBAN BERROA/Examiner, Art Unit 3697                                                                                                                                                                                                           
/CHRISTINE M BEHNCKE/Supervisory Patent Examiner, Art Unit 3697